            Case 3:20-cv-06222-WHA Document 17
                                            16 Filed 11/10/20
                                                     11/06/20 Page 1 of 3




 1 BRIAN E. WASHINGTON, COUNTY COUNSEL
   BRANDON W. HALTER, Deputy (SBN 289687)
 2 3501 Civic Center Drive, Ste. 275
   San Rafael, CA 94903
 3 Tel.: (415) 473-6117,
   Fax: (415) 473-3796
 4 bhalter@marincounty.org
 5 Attorneys for Defendant
   COUNTY OF MARIN
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                             NORTHERN DISTRICT OF CALIFORNIA
 9
10
11 SEAPLANE      ADVENTURES, LLC, a                Case No. 4:20-cv-06222-WHA
   California limited liability company
12                                                 STIPULATION AND [PROPOSED] ORDER
                                                   TO EXTEND TIME OF DEFENDANT
13                Plaintiff,                       COUNTY OF MARIN TO RESPOND TO
           v.                                      PLAINTIFF’S COMPLAINT
14
15 COUNTY OF MARIN, CALIFORNIA;
   AND DOES 1 THROUGH 10,
16 INCLUSIVE
17               Defendants
18
19
20
21
22
23
24
25
26
27
28


          STIPULATION TO EXTEND TIME OF DEFENDANT COUNTY OF MARIN TO RESPOND TO PLAINTIFF’S
                                             COMPLAINT
     126594
                 Case 3:20-cv-06222-WHA Document 17
                                                 16 Filed 11/10/20
                                                          11/06/20 Page 2 of 3




 1              WHEREAS, plaintiff SEAPLANE ADVENTURES, LLC (“Seaplane”) and defendant COUNTY
 2   OF MARIN (“County”) previously stipulated and respectfully requested entry of an order extending the
 3   deadline for County to respond to Seaplane’s complaint in this matter to November 9, 2020; and
 4              WHEREAS, Seaplane and County are still in the process of meeting and conferring in good faith
 5   in an effort to determine whether the parties can agree on a resolution that would resolve County’s
 6   objections to Seaplane’s complaint without motion practice, and believe that a short additional extension
 7   of the deadline for County to respond to Seaplane’s complaint would further such meet and confer
 8   efforts;
 9              NOW, THEREFORE, IT IS HEREBY STIPULATED, by and between Seaplane and County, by
10   and through their respective attorneys of record, as follows:
11              The Parties stipulate, and respectfully request entry of an order stating, that the time within
12   which defendant County of Marin may file and serve its response to plaintiffs’ Complaint is extended
13   from November 9, 2020 to November 16, 2020.
14                                                         Respectfully Submitted
15   Dated: November 6, 2020
                                                           BRIAN E. WASHINGTON
16                                                         COUNTY COUNSEL
17
18
19                                                         By: /s/ Brandon W. Halter
                                                                Brandon W. Halter1
20                                                              Attorneys for Defendant
                                                                COUNTY OF MARIN
21
22
     Dated: November 6, 2020
23
                                                           By: /s/ John E. Sharp
24                                                             John E. Sharp
                                                               Attorneys for Plaintiff
25                                                             SEAPLANE ADVENTURES, LLC
26
27
28   1
      Pursuant to Civil L.R. 5-1(i), filing counsel attests that concurrence in the filing of this document has
     obtained from each of the other signatories.
                                                              2
         STIPULATION TO EXTEND TIME OF DEFENDANT COUNTY OF MARIN TO RESPOND TO PLAINTIFF’S
                                            COMPLAINT
              Case 3:20-cv-06222-WHA Document 17
                                              16 Filed 11/10/20
                                                       11/06/20 Page 3 of 3




 1                                          [PROPOSED] ORDER
 2          The Court, having reviewed the Stipulation of the Parties and finding good cause, hereby issues
 3   an Order to extend the deadline for defendant County of Marin to respond to complaint currently due
 4   November 9, 2020, to November 16, 2020.
                                      The parties shall please review Civil Local Rule 6-1(a). Please do
 5        IT IS SO ORDERED.
                                      not delay.
 6
     DATED: November 6, 2020
 7          November 10, 2020.
 8
 9
10
                                                        Honorable William H. Alsup
11                                                      United States District Court Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        3
         STIPULATION TO EXTEND TIME OF DEFENDANT COUNTY OF MARIN TO RESPOND TO PLAINTIFF’S
                                            COMPLAINT
